—Appeal by the defendant from an order of the Supreme Court, Kings County (D’Emic, J.), dated May 4, 2001, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.
Under the particular circumstances of this case, the defendant is entitled to a de novo hearing and a new determination. Prudenti, P.J., Smith, Friedmann and Townes, JJ., concur.